Name: Commission Implementing Regulation (EU) NoÃ 1398/2013 of 18Ã December 2013 operating deductions from the fishing effort allocated to the United Kingdom in 2013 for scallops and for edible crab and spider crab on account of overuse in the previous year
 Type: Implementing Regulation
 Subject Matter: fisheries;  production;  Europe
 Date Published: nan

 21.12.2013 EN Official Journal of the European Union L 349/56 COMMISSION IMPLEMENTING REGULATION (EU) No 1398/2013 of 18 December 2013 operating deductions from the fishing effort allocated to the United Kingdom in 2013 for scallops and for edible crab and spider crab on account of overuse in the previous year THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 106(1) and (2) thereof, Whereas: (1) A maximum annual fishing effort for scallops in ICES area VII and for edible crab and spider crab in ICES area VII was allocated to the United Kingdom by Council Regulation (EC) No 1415/2004 of 19 July 2004 fixing the maximum annual fishing effort for certain fishing areas and fisheries (2). (2) The scallops maximum fishing effort for 2012 was increased from 3 315 619 kW days to 3 550 619 kW days following exchanges made by the United Kingdom with Ireland and Netherlands, pursuant to Article 20(5) of Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (3). (3) As a result of inspections carried out in the United Kingdom in accordance with Regulation (EC) No 1224/2009 and further enquiries with the UK authorities, the Commission detected inconsistencies between the data reported to the Commission pursuant to Article 33 of that Regulation and the effort actually deployed in 2012 for scallops and edible and spider crab in ICES area VII by vessels fishing under the flag of the United Kingdom. These discrepancies show the UK fishing vessels have deployed a level of effort above that available to this fleet in 2012 as provided for in Regulation (EC) No 1415/2004 and adapted in accordance with Regulation (EC) No 2371/2002. The evidence gathered in the course of the investigation and enquiries allows the Commission to establish that this Member State has exceeded its 2012 maximum fishing effort for scallops by 451 641 kW days and for edible and spider crab by 38 462 kW days. (4) According to Article 106(1) of Regulation (EC) No 1224/2009, when the Commission has established that a Member State has exceeded the fishing effort which has been allocated to it, the Commission shall operate deductions from future fishing effort allocations to that Member State. (5) Article 106(2) of Regulation (EC) No 1224/2009 provides that deductions from fishing effort shall be operated in the following year or years by applying certain multiplying factors set out in that paragraph. (6) It is therefore appropriate to operate deductions from the fishing effort allocated to the United Kingdom for scallops and for edible crab and spider crab in ICES area VII in the year 2013. HAS ADOPTED THIS REGULATION: Article 1 The maximum annual fishing effort fixed in Regulation (EC) No 1415/2004 for scallops and for edible crab and spider crab in ICES area VII is reduced in 2013 for the United Kingdom as set out in the Annex. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 258, 5.8.2004, p. 1. (3) OJ L 358, 31.12.2002, p. 59. ANNEX Species Initial maximum fishing effort 2012 (1) Adapted maximum fishing effort 2012 Established utilised fishing effort 2012 Difference maximum effort-utilised effort (excess) Multiplying factor of Article 106(2) of Regulation (EC) No 1224/2009 Deduction 2013 Scallops in ICES area VII 3 315 619 3 550 619 4 002 260 451 641 (12,7 % of 2012 maximum effort) 541 969 (excess * 1,2) 541 969 Edible and spider crab in ICES area VII 543 366 543 366 581 828 38 462 (7 % of 2012 maximum effort) 42 308 (excess * 1,1) 42 308 (1) Council Regulation (EC) No 1415/2004, OJ L 258, 5.8.2004, p. 1.